Case 8:16-cv-00686-AG-DFM Document 449 Filed 07/08/21 Page 1 of 12 Page ID #:9417




                             NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUL 8 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

  BRUCE CAHILL; et al.,                           Nos. 17-56826, 17-56894, 18-
                                                  55171
                  Appellees/Cross-Appellants,
                                                  D.C. No. 8:16-cv-00686-AG-DFM
    v.

  PAUL EDALAT; OLIVIA                             MEMORANDUM*
  KARPINSKI,

                  Appellants/Cross-Appellees.

                     Appeal from the United States District Court
                        for the Central District of California
                     Andrew Guilford, District Judge, Presiding

                          Argued and Submitted May 3, 2021
                                Pasadena, California

  Before: OWENS and LEE, Circuit Judges, and SIMON **, District Judge.

         Pharma Pak Inc., a marijuana-related venture, faltered, leading to this legal

  fracas in which the company’s investors and employees sued each other on a wide

  variety of claims. Bruce Cahill, Ron Franco, and Greg Cullen brought claims of


         *
               This disposition is not appropriate for publication and is not precedent
  except as provided by Ninth Circuit Rule 36-3.

         **    The Honorable Michael H. Simon, United States District Judge for the
  District of Oregon, sitting by designation.

                                            1
Case 8:16-cv-00686-AG-DFM Document 449 Filed 07/08/21 Page 2 of 12 Page ID #:9418




  fraud and defamation against Paul Edalat and Olivia Karpinski. In response, Edalat

  and Karpinski asserted counterclaims against Cahill — Edalat for breach of fiduciary

  duty, and Karpinski for sexual harassment and other employment-related claims.

  Both sides won some and lost some at trial, and both sides now appeal various

  aspects of the district court’s trial and post-trial rulings. As the parties are familiar

  with the facts, we do not recount them here. We have jurisdiction under 28 U.S.C.

  § 1291, and we affirm.

        1.     The district court did not err in instructing the jury on Edalat’s breach

  of fiduciary duty claim. In our view, the jury instruction accurately reflects the legal

  rules set out in California Corporations Code § 310(a), which governs corporate

  transactions involving interested shareholders. “Section 310(a) provides that a vote

  on the matter is not void or voidable because the interested director is present at the

  board meeting if one of three alternatives are satisfied.” Sammis v. Stafford, 56 Cal.

  Rptr. 2d 589, 592 (Ct. App. 1996). The first two alternatives involve situations

  where a disinterested majority vote is still possible, whether by barring the interested

  shareholder from voting, or by not counting the interested shareholder’s vote. The

  third alternative involves situations where a transaction is “based on a vote by the

  interested director.”    Id. at 594.     Under those circumstances, the interested

  shareholder bears the burden of proving that the transaction was just and reasonable.

  Cal. Corp. Code § 310(a)(3).

                                             2
Case 8:16-cv-00686-AG-DFM Document 449 Filed 07/08/21 Page 3 of 12 Page ID #:9419




        Here, the jury instruction captures all three alternatives. First, the instruction

  provides that “a sale or other transfer of the assets of a Pharma Pak Inc. must have

  been approved by a majority of the shareholders of Pharma Pak Inc.” Then, in the

  case of an interested transaction, the instruction says that one of three additional

  requirements, including the “just and reasonable” requirement, “must have also been

  met” on top of the baseline majority approval requirement. Finally, the jury

  instruction states that if there was no “proper authorization” for the transaction, then

  there was a breach of fiduciary duty. Cahill argues that the jury instruction directed

  the jury to find in favor of Edalat as long as there was no “authorization” for the

  asset transfer, without considering whether the transaction was just and reasonable.

  We read the phrase “authorization” to mean that one of the three alternatives listed

  immediately above in the instructions — including the “just and reasonable”

  requirement — was satisfied. In other words, the jury could not have found a breach

  of fiduciary duty without first considering whether the transaction was just and

  reasonable. We therefore reject Cahill’s jury instruction challenge on cross-appeal.

        2.     The district did not err when it entered judgment on the fiduciary duty

  claim in favor of Edalat in his individual shareholder capacity instead of in favor of

  Pharma Pak as a corporation. As a threshold matter, Cahill did not waive his

  objection to the entry of judgment in favor of Edalat in his direct shareholder

  capacity. It was not clear from the pre-trial filings that Edalat intended to submit

                                             3
Case 8:16-cv-00686-AG-DFM Document 449 Filed 07/08/21 Page 4 of 12 Page ID #:9420




  only a direct, not a derivative, claim to the jury, and when it did become clear, Cahill

  timely filed an objection to the proposed judgment form.

        Turning to the substance of the argument, Cahill asserts on cross-appeal that

  the fiduciary duty claim in this case could only have been brought as a derivative

  claim on behalf of the corporation, not as a direct claim on behalf of Edalat in his

  individual capacity. In general, “an action is derivative if the gravamen of the

  complaint is injury to the corporation, or to the whole body of its stock or property

  without any severance of distribution among individual holders, or if it seeks to

  recover assets for the corporation or to prevent the dissipation of its assets.” Schuster

  v. Gardner, 25 Cal. Rptr. 3d 468, 473 (Ct. App. 2005) (cleaned up). In contrast, an

  action can be brought in an individual capacity “only where it appears that the injury

  resulted from the violation of some special duty owed the stockholder by the

  wrongdoer and having its origin in circumstances independent of the plaintiff’s

  status as a shareholder.” Nelson v. Anderson, 84 Cal. Rptr. 2d 753, 761 (Ct. App.

  1999) (cleaned up).

        In this case, the jury awarded Edalat $250,000 in damages on the fiduciary

  duty claim. Based on the trial transcript, we are convinced that this award was only

  meant to compensate Edalat for his individual harms. It would be one thing, for

  instance, if the $250,000 was solely meant to compensate Edalat for the devaluation

  of his Pharma Pak stock; in that case, Edalat would be in the same position as every

                                             4
Case 8:16-cv-00686-AG-DFM Document 449 Filed 07/08/21 Page 5 of 12 Page ID #:9421




  other Pharma Pak shareholder because all Pharma Pak stock would have been

  devalued as a result of the unauthorized asset transfer.1 See Everest Invs. 8 v. McNeil

  Partners, 8 Cal. Rptr. 3d 31, 41-42 (Ct. App. 2003); Sax v. World Wide Press, Inc.,

  809 F.2d 610, 614 (9th Cir. 1987).

        But here, the trial transcript suggests that the only realistic basis for the

  $250,000 award was the amount of money that Cahill personally owed Edalat in his

  individual capacity. Specifically, when Cahill bought stock in Pharma Pak, he

  bought the stock directly from Edalat, paying Edalat $500,000. Half of that sum

  went directly to Edalat, while the other half went into the company to satisfy Edalat’s

  capital call. But due to the unauthorized asset transfer, Edalat never saw the benefit

  of the latter $250,000. That loss is distinct from the loss suffered by the company

  as a whole, because it is more akin to the breach of a contractual obligation between

  Cahill and Edalat, as opposed to being merely incidental to the devaluation of the



        1
           During closing arguments, Edalat’s counsel asked the jury to award Edalat
  $6,320,000 in damages for the breach of fiduciary duty by Cahill. That number was
  taken directly from the value of the assets transferred from Pharma Pak to Life Tech
  Global: Life Tech Global was (allegedly) worth $20 million, which meant the
  transferred Pharma Pak assets were worth $20 million, and because Edalat owned
  31.6 percent of Pharma Pak, Edalat was thus entitled to 31.6 percent of $20 million,
  or $6,320,000. If the jury did indeed award Edalat the lost value of his shares, then
  this claim would more closely resemble a derivative claim. But ultimately, we see
  nothing in the record to suggest that the jury’s $250,000 award was in fact tied to
  the supposedly lost value of Edalat’s ownership share in Pharma Pak. Indeed, the
  jury was not required to accept Edalat’s proposed $6,320,000 valuation of his
  ownership share in Pharma Pak.
                                             5
Case 8:16-cv-00686-AG-DFM Document 449 Filed 07/08/21 Page 6 of 12 Page ID #:9422




  company as a whole. For that reason, we hold that the district court did not err in

  entering judgment in favor of Edalat in his individual capacity.

        3.     The district court did not abuse its discretion when it denied Edalat’s

  post-trial motion for the imposition of a constructive trust over the assets of Life

  Tech Global for the benefit of Pharma Pak. “A constructive trust is an involuntary

  equitable trust created by operation of law as a remedy to compel the transfer of

  property from the person wrongfully holding it to the rightful owner.” Meister v.

  Mensinger, 178 Cal. Rptr. 3d 604, 618-19 (Ct. App. 2014) (cleaned up). “The

  propriety of granting equitable relief of imposition of a constructive trust rests within

  the sound discretion of the trial court.” GHK Assocs. v. Mayer Grp., Inc., 274 Cal.

  Rptr. 168, 182 (Ct. App. 1990). “It is up to the trial court to decide if such a trust is

  preferable to the other available remedies.” Meister, 178 Cal. Rptr. 3d. at 620.

        Edalat’s motion essentially boils down to the argument that, because the jury

  found in favor of Edalat in his individual shareholder capacity on the fiduciary duty

  counterclaim, then that exact same finding doubles as proof for the derivative claim

  on behalf of Pharma Pak, and the district court must impose the constructive trust

  remedy in favor of Pharma Pak. But as mentioned above, the constructive trust

  remedy is discretionary, not mandatory. And more importantly, the district court

  denied the constructive trust motion because it was not persuaded by Edalat’s “view

  of what the jury found.” In other words, it was possible for the jury to find that the

                                             6
Case 8:16-cv-00686-AG-DFM Document 449 Filed 07/08/21 Page 7 of 12 Page ID #:9423




  unauthorized asset transfer harmed Edalat by depriving him of funds that Cahill

  personally owed him, while simultaneously declining to find that the asset transfer

  harmed the company as a whole. Thus, it does not necessarily follow that a jury

  finding in favor of Edalat on his individual shareholder claim must support the

  remedy of a constructive trust on the derivative claim in favor of the company. The

  district court could have explained its decision in more detail, but overall, we do not

  think the denial of the constructive trust motion was an abuse of discretion.

        4.     The district court did not abuse its discretion when it allowed Cullen

  and Franco to proceed in their individual capacities, instead of in their capacities as

  trustees for their respective trusts. Federal Rule of Civil Procedure 17 states that

  courts must allow parties a reasonable opportunity to substitute the real party in

  interest after an objection has been made. Here, Edalat attempted to argue at trial

  that Cullen and Franco purchased Pharma Pak stock in their trustee capacities, not

  their individual capacities. To the extent that that line of argument can be construed

  as an objection, the district court did not abuse its discretion in granting Cullen and

  Franco’s request to instruct the jury to assume that Cullen and Franco had brought

  the claims in the correct capacities. Moreover, there is no indication that Edalat was

  prejudiced by the substitution, which was ultimately meant to correct a naming

  technicality. See Jones v. Las Vegas Metro. Police Dep’t, 873 F.3d 1123, 1128 (9th

  Cir. 2017). This is not a scenario, for instance, where entirely new parties were

                                            7
Case 8:16-cv-00686-AG-DFM Document 449 Filed 07/08/21 Page 8 of 12 Page ID #:9424




  allowed to join the case at the last minute; Cullen and Franco were involved in the

  litigation from the very start. We thus hold that the district court did not abuse its

  discretion in crafting a last-minute solution to the real-party-in-interest issue.

         5.     The district court did not err when it declined to attach a public-figure

  jury instruction to Cahill’s defamation claims against Edalat and Karpinski. See New

  York Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964). Because Edalat is arguing

  that the district court made a legal error, we review the district court’s decision de

  novo. Peralta v. Dillard, 744 F.3d 1076, 1082 (9th Cir. 2014) (en banc). We agree

  with the district court that Cahill, as a trustee for the University of California at Irvine

  Foundation, was not a public figure for purposes of the defamation analysis.

         First, we are not persuaded that a trustee of the University of California at

  Irvine Foundation — which is distinct from the university itself — occupies a

  position “of such persuasive power and influence” that he should be deemed an all-

  purpose public figure. Makaeff v. Trump Univ., LLC, 715 F.3d 254, 265 (9th Cir.

  2013) (citation omitted). We also reject the argument that Cahill has “actual or

  apparent substantial responsibility” over government affairs. See Rosenblatt v. Baer,

  383 U.S. 75, 85 (1966). Similarly, Edalat did not provide any evidence to suggest

  that Cahill should be treated as a limited-purpose public figure. See Makaeff, 715

  F.3d at 266. The mere fact that Edalat himself tagged UC Irvine in some of the

  defamatory online posts is not sufficient to establish that Cahill himself voluntarily

                                               8
Case 8:16-cv-00686-AG-DFM Document 449 Filed 07/08/21 Page 9 of 12 Page ID #:9425




  injected himself into any public controversy. Nor does the content of the posts have

  anything to do with Cahill’s trustee position or his work with the foundation. Thus,

  we affirm the district court’s decision to not provide a public-figure instruction.

        6.     The district court did not abuse its discretion when it provided the jury

  with a general verdict form instead of Edalat’s proposed special verdict form. “As

  a general rule, the court has complete discretion over whether to have the jury return

  a special verdict or a general verdict.” Floyd v. Laws, 929 F.2d 1390, 1395 (9th Cir.

  1991). In this case, the district court explained that a general verdict form would be

  easier for the jury to understand in light of the number of claims and parties involved

  in the case. The district court also considered Edalat’s argument that a general

  verdict form might make it difficult to calculate attorney fees at the post-trial stage,

  but the parties agreed that the only claims for which attorney fees were available

  would be resolved by the court in a bench trial. Although one of Karpinski’s jury

  claims did ultimately give rise to a discretionary fee award, the district court’s denial

  of attorney fees was unrelated to the use of a general verdict, as explained in more

  detail below.

        7.     The district court did not err when it denied Edalat’s post-trial motion

  challenging the defamation verdict in favor of Cullen and Franco. The relevant jury

  instruction correctly stated that the statements in question could only be defamatory

  if they were “reasonably understood” to be “about that plaintiff.” And here, the

                                             9
Case 8:16-cv-00686-AG-DFM Document 449 Filed 07/08/21 Page 10 of 12 Page ID #:9426




   relevant Twitter posts were published on the same day and appear right next to one

   another on Edalat’s Twitter page, which was screenshotted and presented to the jury

   in an exhibit. One of the posts does not reference Cullen or Franco by name, but the

   post right next to it does.

         Edalat challenges the authenticity of this exhibit on appeal but failed to object

   to the exhibit at trial, so that argument is waived. See Marbled Murrelet v. Babbitt,

   83 F.3d 1060, 1066 (9th Cir. 1996). Accepting that what the jury saw was an

   accurate depiction of Edalat’s Twitter page, then the question is whether the only

   reasonable conclusion from the record is that the defamatory post did not refer to

   either Cullen or Franco. See Lam v. City of Los Banos, 976 F.3d 986, 995 (9th Cir.

   2020). We hold that it was not unreasonable for the jury to rely on context clues to

   conclude that the defamatory Twitter post referred to Cullen and Franco. We thus

   affirm the district court’s denial of Edalat’s post-trial motion on this issue.

         8.     The district court did not abuse its discretion when it denied Edalat’s

   motion for a new trial based on undisclosed evidence. In seeking a new trial based

   on Cahill’s withheld loan application, Edalat was required to “prove by clear and

   convincing evidence that the verdict was obtained through fraud, misrepresentation,

   or other misconduct,” and “establish that the conduct complained of prevented him

   from fully and fairly presenting his case or defense.” Wharf v. Burlington N. R. Co.,

   60 F.3d 631, 637 (9th Cir. 1995) (citation omitted). “A new trial is warranted only

                                              10
Case 8:16-cv-00686-AG-DFM Document 449 Filed 07/08/21 Page 11 of 12 Page ID #:9427




   if counsel’s misconduct affected the verdict.” Mateyko v. Felix, 924 F.2d 824, 828

   (9th Cir. 1990). We agree with the district court that Edalat has failed to meet his

   high burden of showing that “not having access to Cahill’s loan application”

   prevented him from “fully and fairly” presenting his case.

         Assuming for the sake of argument that Cahill affirmatively misrepresented

   the relevance of the loan application, Edalat has failed to show that the evidence

   would have affected the verdict. Cahill argues that the loan application would have

   undermined Cahill’s fraud and defamation claims by proving that Cahill believed

   Pharma Pak had value and that Cahill was indeed a criminal who committed bank

   fraud. Both arguments are highly speculative and are insufficient to show that the

   fraud and defamation verdicts would have come out the other way if the loan

   application evidence had been introduced. So the district court did not abuse its

   discretion in denying Edalat’s motion for a new trial.

         9.     Finally, the district court did not abuse its discretion when it denied

   Karpinski’s motion for attorney fees. The general verdict makes it hard to tell

   exactly which claim or claims Karpinski prevailed on, but the district court

   acknowledged that Karpinski could be entitled to the discretionary award of attorney

   fees under the California Fair Employment and Housing Act (“FEHA”) and

   conducted the fee analysis based on the assumption that Karpinski prevailed on her

   FEHA claim. The district court then declined to award fees given the convoluted

                                            11
Case 8:16-cv-00686-AG-DFM Document 449 Filed 07/08/21 Page 12 of 12 Page ID #:9428




   nature of the case. Courts are allowed to deny attorney fees under FEHA when the

   fee request is greatly inflated compared to the scope of success, Chavez v. City of

   Los Angeles, 224 P.3d 41, 54 (Cal. 2010), and in this case, Karpinski seeks over

   $169,000 in fees despite recovering only $10,000 in damages. Although it would

   have been preferable for the district court to have explained the denial in more detail,

   we do not think the denial rises to the level of abuse of discretion.

         AFFIRMED.




                                             12
